Appeal from a judgment of the Supreme Court (Connor, J.), entered June 3, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
In October 2001, petitioner appeared before respondent for consideration of parole release. Respondent denied petitioner’s application for parole release by decision dated November 5, 2001, prompting this CPLR article 78 proceeding. Respondent moved to dismiss the petition as moot given petitioner’s reappearance before it on November 6, 2003. Supreme Court denied the motion, but dismissed the petition on the merits. This appeal ensued.
Although petitioner commenced the proceeding in an improper venue and there was a delay in transferring the file following change of venue to Albany County, petitioner’s subsequent reappearance before respondent on November 6, 2003, which again resulted in the denial of his request for release on parole, rendered the instant matter moot and it must be dismissed (see Matter of Baez v Travis, 10 AD3d 778 [2004], lv denied 4 NY3d 702 [2004]).
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.